Case: 20-20652     Document: 00515826887         Page: 1     Date Filed: 04/19/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                          April 19, 2021
                                  No. 20-20652
                                                                         Lyle W. Cayce
                                                                              Clerk
   Angella A. Ayissi,

                                                           Plaintiff—Appellant,

                                       versus

   Kroger Texas, L.P.,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 4:20-CV-227


   Before Higginbotham, Jones, and Costa, Circuit Judges.
   Per Curiam:*
          Angella Ayissi sued her employer, Kroger, raising claims of
   discrimination and retaliation under Title VII and the Americans with
   Disabilities Act (“ADA”). The district court dismissed her suit on res
   judicata grounds. We affirm.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-20652           Document: 00515826887              Page: 2       Date Filed: 04/19/2021




                                            No. 20-20652


           Ayissi worked as a cashier at Kroger. She claims that her managers
   made discriminatory comments directed at her because of her race and
   gender. She also claims that she was stalked by a former employee at work,
   causing her anxiety and depression. As a result of these issues, Ayissi applied
   for medical leave on several occasions. In 2015, her manager led her to believe
   her request was approved. After taking leave, however, Ayissi was informed
   that her leave was unauthorized. When Ayissi again applied for leave in 2017,
   she claims that a different manager provided her with incorrect information
   about Kroger’s leave policies. Ayissi took leave in November 2017 but was
   again unaware that she had not done so properly. Kroger terminated Ayissi’s
   employment in December 2017 because her leave was improper.
           In 2018, Ayissi sued Kroger, bringing claims of racial discrimination,
   unlawful retaliation, and hostile work environment under Title VII. The
   district court granted Kroger summary judgment. Ayissi filed the operative
   lawsuit in 2019, raising claims of discrimination and unlawful retaliation
   under Title VII and the ADA. The district court dismissed Ayissi’s 2019 suit
   as barred by res judicata. Ayissi now appeals this dismissal.
           We review a dismissal on res judicata grounds de novo.1 Res judicata
   “forecloses relitigation of claims that were or could have been raised in a
   prior action.”2 A claim is barred by res judicata when (1) the parties in both
   the prior and current suits are identical, (2) a court of competent jurisdiction
   rendered the prior judgment, (3) the prior judgment was final and on the
   merits, and (4) the plaintiff raises the same cause of action in both suits.3



           1
               Procter & Gamble Co. v. Amway Corp., 242 F.3d 539, 546 (5th Cir. 2001).
           2
             Davis v. Dallas Area Rapid Transit, 383 F.3d 309, 312-13 (5th Cir. 2004) (citing
   Allen v. McCurry, 449 U.S. 90, 94 (1980)).
           3
               Id. at 313 (citing Howe v. Vaughan, 913 F.2d 1138, 1143-44 (5th Cir. 1990)).




                                                  2
Case: 20-20652           Document: 00515826887           Page: 3       Date Filed: 04/19/2021




                                         No. 20-20652


           The parties contest only the fourth element. A plaintiff raises the same
   cause of action if both claims arise out of “the same nucleus of operative
   facts.”4 We consider factors such as whether “the facts are related in time,
   space, origin, or motivation, [and] whether they form a convenient trial
   unit.”5
             Ayissi argues that her 2019 lawsuit raises different issues because it
   concerns conduct by Kroger in 2017 and because she now raises a wrongful-
   termination claim, which she claims she did not assert in 2018. We disagree.
   Ayissi’s 2018 complaint included an allegation that she was wrongfully
   terminated by Kroger and the district court expressly considered her
   wrongful-termination claim during her first lawsuit. Moreover, Ayissi’s 2019
   lawsuit alleges that she was misled about the procedures for requesting leave
   and discriminated against by Kroger—the same issues she raised in her 2018
   suit. While subsequent wrongs can constitute a new cause of action, Ayissi’s
   claims “originate from the same continuing course of allegedly
   discriminatory conduct” by Kroger, which culminated in her termination
   prior to the filing of her 2018 suit.6 She thus should have included those




           4
              In re Southmark Corp., 163 F.3d 925, 934 (5th Cir. 1999) (emphasis omitted); see
   also Agrilectric Power Partners, Ltd. v. Gen. Elec. Co., 20 F.3d 663, 665 (5th Cir. 1994)
   (“[T]he critical issue is not the relief requested or the theory asserted but whether the
   plaintiff bases the two actions on the same nucleus of operative facts.” (internal quotation
   marks and citation omitted)).
           5
           Petro-Hunt, LLC v. United States, 365 F.3d 385, 396 (5th Cir. 2004) (quoting
   Restatement (Second) of Judgments, § 24)).
           6
               Davis, 383 F.3d at 314.




                                                3
Case: 20-20652           Document: 00515826887              Page: 4          Date Filed: 04/19/2021




                                            No. 20-20652


   claims in her first suit.7 Accordingly, her 2019 lawsuit arises out of the same
   nucleus of operative facts.
           Finally, Ayissi contends that she was unable to raise her wrongful-
   termination claim in 2018 because she was still waiting to obtain a right-to-
   sue letter from the EEOC. This argument is unavailing. We have previously
   held “that a plaintiff who brings a Title VII action and files administrative
   claims with the EEOC must still comply with general rules governing federal
   litigation respecting other potentially viable claims.”8 Ayissi was terminated
   prior to the filing of her 2018 suit and therefore on notice to include those
   claims in her first suit. “To prevent [her] claims from being precluded,
   [Ayissi] could have requested a stay” until she received a right-to-sue letter.9
   She did not, and her claims are now barred by res judicata.
           The district court’s dismissal is affirmed.




           7
              Id. (noting that “the claims precluded in Davis II were so connected in time and
   space with the claims in Davis I, that they could have, and should have, been brought in the
   first action to create a single, convenient trial unit”).
           8
               Id. at 316 (internal quotation marks and citation omitted).
           9
               Id.




                                                  4